Title: To John Adams from Richard Rush, 29 June 1813
From: Rush, Richard
To: Adams, John



Dear Sir.
Washington June 29. 1813.

Your kind letter of the 13th has gratified me very much.
When I spoke of New York having joined in with Pennsylvania and Virginia, I alluded to the issue of the late election for governor there. From a variety of local causes existing in that state, this last election seems to have been the only one they have had since the war began which fairly brought to a test the relative numbers of the war and peace parties. I understand that the election in every county was staked upon that issue, and from Governor Tompkins’s success I infer that the publick sentiment there is for standing by the nation in this contest, in like manner with that of Pennsylvania and Virginia. Her present representatives in congress, indeed, chosen under the operation of the scisms of the last fall, or before they had healed, and while the anger of the Presidential election was still left, are very hostile with only a few exceptions. So of her senators. These few are very confident in their opinions that an election now for representatives could not fail to give a very different result from that of the spring. The majority now in and opposed to the war, to be sure say otherwise; but the former seem to be corroborated by governor Tompkins’s election.
Nobody, Sir, has so good a right to rejoice in the efficacy of our little navy, and its triumph, as you, for you led the way to it all. What you say about the lakes is irresistable. To me it is equally strange and lamentable that we have not now the command of them. I know the President to be so convinced upon this subject, that I heard him: say last fall if the British built thirty frigates upon them we ought to build forty. Yet we are close upon July and Sir James Yeo is defying us on Ontario, and we dare not look out upon Erie. We must hope this will not long be.
I think with you that Mr Gallatin cannot get back by Christmas although he was very sanguine. Mr King told me a few days ago that Mr Jay began his treaty in June, and yet, although they worked at it constantly, it was not finished until November. May not Mr  Gallatin and Mr Adams be as long? Is it sure they will make one at all? The only point is impressment; and as to this the dispute stands upon the same ground it has ever done, with the single exception of the seaman’s bill of last winter. Will the English yield, this law having been passed?
A good deal of difficulty has been made in the senate about Mr Gallatins nomination; but the better opinion is he will pass by a small vote. The President still declines to fill the office with a new appointment, retaining Mr Jones as the acting secretary ad interim.
Congress are busily engaged with the tax bills today. These too, Sir, will pass giving another triumph to the policy of 1798. The Massachusetts remonstrance was read yesterday in the senate.
You have a claim, coeval with your life, to know what your country is doing, and many more and much stronger claims upon it than this. To be accepted as your Washington correspondent is a source of great gratification to me. The sight of your hand, too, will serve to keep up the pleasure I so often knew from it in my lamented father’s time.
Believe me, venerable Sir, your devoted friend.

Richard Rush.